Citation Nr: 0030225	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  91-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
spontaneous pneumothorax, postoperative, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case to the RO in 
June 1994 and September 1999 for further development, and the 
case has since been returned to the Board.

In his July 1993 Substantive Appeal, the veteran requested a 
Board hearing.  However, in a statement dated in September 
1993, the veteran withdrew this request and the case is ready 
for final Board review.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Recent pulmonary function testing (PFT) has revealed 
forced expiratory volume in one second (FEV-1) of 22 percent 
and a ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) of 40 percent.

3.  These PFT results have been medically attributed to the 
veteran's nonservice-connected obstructive pulmonary disease, 
and several examiners have identified no current residuals of 
a spontaneous pneumothorax.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a spontaneous pneumothorax, postoperative, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6843 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6802 (1996); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); H.R. 4864, The Veterans Claims 
Assistance Act of 2000. Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In an August 1964 rating decision, the RO granted service 
connection for a postoperative spontaneous pneumothorax in 
light of in-service surgery for this condition.  A 10 percent 
evaluation was assigned, effective from July 1963.  In a 
February 1971 rating decision, the Albuquerque, New Mexico 
VARO increased this evaluation to 30 percent, effective from 
September 1970, after a January 1971 VA examination showed 
reduced pulmonary functioning.  The 30 percent evaluation has 
since remained in effect and is at issue in this case.

Several medical reports, including an August 1992 Social 
Security Administration (SSA) examination report and February 
1993 and March 1994 statements from Howard C. Williams, M.D., 
reflect that the veteran was treated for chronic obstructive 
pulmonary disease (COPD).  These records also reflect a 
history of smoking.  The SSA examination report also contains 
a notation of a reactive airway component with the veteran's 
COPD.  None of these reports includes any mention of a 
postoperative spontaneous pneumothorax or associated 
disability.

The veteran underwent a VA respiratory examination in 
conjunction with his current claim in December 1998, during 
which he reported significant dyspnea, especially with 
exertion.  A physical examination revealed decreased breath 
sounds bilaterally, with no crackles, wheezes, or rubs.  
Pulmonary function testing revealed FEV-1 of 22 percent of 
predicted value and FEV-1/FVC of 40 percent, and these 
findings were noted to be consistent with severe obstructive 
lung disease.  The veteran's efforts during this testing were 
described as suboptimal.  The assessment was severe COPD, 
related to a longstanding tobacco history.  The examiner 
emphasized that there was "no plausible etiologic 
relationship between a distant spontaneous pneumothorax and 
thoracotomy, and severe obstructive lung disease related to 
smoking."  Although some postoperative chest pain and 
dyspnea would have been expected, it was "highly unlikely" 
that there were presently any residual symptoms.  This 
examiner also found no documentation for the current 
diagnosis of asthma and opined that, even if that disease had 
been diagnosed, there would be no plausible etiologic 
relationship between it and the veteran's service-connected 
pneumothorax.  In a December 1998 addendum, the examiner 
noted that his conclusions were based on examination results 
and information from the veteran's claims file.

In accord with the instructions included in the Board's 
September 1999 remand, the veteran underwent a second VA 
respiratory examination in December 1999 to determine the 
residuals, if any, of the postoperative spontaneous 
pneumothorax.  Upon examination, the veteran had very limited 
exercise tolerance and became very short of breath with 
minimal exertion.  A January 1999 chest x-ray was noted to 
show severe bilateral emphysema, with hyperinflation of the 
lungs and bilateral bulla, mainly in the right upper lobes, 
and some right apical pleural thickening that was presumably 
due to scars.  The assessment was severe emphysema, most 
likely due to smoking that started when the veteran was in 
the Army.  The examiner further noted that the veteran's 
reported episode of exposure to toxic fumes in service most 
likely caused him to have a reactive airways dysfunction 
syndrome.  Also, it was possible that the veteran's exposure 
to toxic gas exposed a chemical injury to the lungs, 
resulting in emphysema and the bulla which ruptured in 1963.  

In several addenda, the examiner who conducted the December 
1999 VA respiratory examination clarified his prior findings.  
In a February 2000 addendum, the examiner noted that the most 
likely cause of the veteran's COPD was smoking and that his 
pneumothorax contributed at all to his current symptoms and 
his limitations in exercise tolerance.  In a March 2000 
addendum, this examiner restated his conclusion that the 
veteran's spontaneous pneumothorax had nothing to do with his 
current obstructive lung disease; here, the examiner noted 
that his conclusion was based on the veteran's claims file.  
In an August 2000 addendum, the examiner noted that any 
residual that the veteran might have had as a result of 
service would have been in the nature of a restrictive 
pulmonary problem.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999). 

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders.  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.97, Diagnostic Code 6802 (1996), moderate 
unspecified pneumoconiosis, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, conformed 
by pulmonary function tests, warranted a 30 percent 
evaluation.  A 60 percent evaluation was in order for severe 
unspecified pneumoconiosis, with extensive fibrosis and with 
severe dyspnea on slight exertion, with a corresponding 
ventilatory deficit confirmed by pulmonary function tests and 
with marked impairment of health.

As for the substantive changes, 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (1999), a 30 percent evaluation is in order for a 
pneumothorax productive of FEV-1 of 56 to 70 percent of 
predicted value, FEV-1/FVC of 56 to 70 percent, or diffusion 
capacity of lung for carbon monoxide by the single breath 
method (DLCO(SB)) of 56 to 65 percent of predicted value.  A 
60 percent evaluation is warranted in cases of FEV-1 of 40 to 
55 percent of predicted value, FEV-1/FVC of 40 to 55 percent, 
DLCO(SB) of 40 to 55 percent of predicted value, or a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

The Board is aware that recent pulmonary function testing 
revealed FEV-1 of 22 percent of predicted value and FEV-1/FVC 
of 40 percent.  Also, the veteran has been shown to have 
trouble with dyspnea even after relatively minimal exertion.  
Generally, for a higher evaluation to be assigned for a 
service-connected disorder, the symptomatology must be shown 
to have resulted from that particular disorder, as opposed to 
a separate and nonservice-connected disorder.  Although in 
cases where it is impossible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

Also, in this case, the veteran's examiners have suggested 
short-term restrictive lung problems following his in-service 
pneumothorax surgery.  However, these same examiners have 
attributed all of the veteran's current symptomatology to his 
COPD and emphysema.  Service connection is not in effect for 
any respiratory disorders other than the veteran's 
pneumothorax disability; in an unappealed October 1997 rating 
decision, the RO denied service connection for asthma and 
emphysema.  As such, this case can be distinguished from the 
factual pattern set forth in Mittleider.

Overall, the claims file is devoid of evidence suggesting 
that the veteran's pneumothorax disability is productive of 
such symptomatology as would warrant a higher evaluation 
under the diagnostic criteria set forth above.  As such, the 
preponderance of the evidence is against his claim for an 
increased evaluation for this disorder.  In reaching this 
conclusion, the Board realizes that under both 38 U.S.C.A. 
§ 5107(b) (West 1991) and the recent revisions to this 
section, the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  In this case, however, the preponderance of 
the evidence is against the veteran's present claim and the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an increased evaluation for 
residuals of a spontaneous pneumothorax, postoperative, 
currently evaluated as 30 percent disabling, is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 

